Citation Nr: 0717046	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dizziness and migraine 
headaches (claimed as post-concussion syndrome) as a residual 
of a head injury in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from December 1976 to 
November 1980 and from October 1981 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a migraine headaches.  In July 2003, the appellant testified 
at a hearing before a Decision Review Officer (DRO); a copy 
of the transcript is associated with the record.   

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge, scheduled for September 29, 
2006; however, since the appellant did not report to the 
scheduled hearing, the request is considered withdrawn.  
38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

There is no competent evidence that the veteran's dizziness 
and claimed migraine headaches (claimed as post-concussion 
syndrome) are related to service.


CONCLUSION OF LAW

Dizziness and claimed migraine headaches (claimed as post-
concussion syndrome) were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, April 2001, October 2002, July 2003 and August 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until August 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection have not been met, 
no effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, the veteran's DRO hearing testimony and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that his dizziness and migraines are the 
result of a head injury he sustained while in service, and 
that they should therefore be service-connected.  

A May 1984 service medical record reflects the veteran's 
sustained a head injury when he was hit in the head with a 
helicopter rotator blade and lost consciousness for about two 
minutes.  He reported having pain on the right side of his 
head.  Upon examination, he was awake, alert and oriented, 
his neck was nontender and his scalp was tender in the right 
temporal area.  The diagnosis was a concussion.  He was sent 
home for observation.  A medical record from the following 
day shows that the veteran had some blurred vision but no 
headaches and was alert and oriented to person, place and 
time.  The following day the veteran reported having a sore 
neck, blurred peripheral vision and some stuttering.  The 
examiner reported that his neck had full range of motion with 
no tenderness, that his gait was normal and that his pupils 
were equal.  Records reflect that, throughout May 1984, the 
veteran was seen for complaints of blurred peripheral vision 
and stuttering, with no headaches.  An October 1985 record 
shows that the veteran was seen because he saw spots and felt 
faint if he turned his head to the right.  The assessment was 
a normal neurological examination.  The examiner found that 
his symptoms were most consistent with benign positional 
headaches.  The symptoms were not reproduced by turning his 
head to the right in the examination.  

In February 1997, the veteran was treated for dizziness, 
being light headed and having disturbances with his vision.  
He reported having pain to the right eye which traveled to 
the right side of his head.  The examiner noted that he had 
no prior history of eye problems or migraines.  The 
assessment was a question of migraines versus an 
ophthalmologic etiology.  He was sent for an eye examination, 
and it was recommended that he undergo a magnetic resonance 
imaging (MRI) to rule out multiple sclerosis. 

A March 1997 MRI revealed nonspecific scattered small focal 
areas of punctuate signal alteration in the deep white 
matter, which was not frankly suggestive of multiple 
sclerosis.  The examiner felt that it could not be totally 
excluded and could be correlated clinically.  The remaining 
findings were unremarkable.  

An April 1997 neurology clinic note reflected that the 
veteran had short lived bouts of flashing lights when he 
turned his head, that he had about 5-6 periods of tunnel 
vision in either or both eyes, that he had asymmetric or 
unilateral headaches which were presented for the first time 
during this period, and that the veteran had found that he 
would drop objects and had episodes of forgetfulness or 
staring.  The examiner stated that the neurological 
examination was unrevealing, that he had a pretty 
unremarkable affect, that his fundi were unremarkable and his 
extraocular motility was full and equal without nystagmus.  
His facial motor and sensory function were entirely normal, 
he heard finger rub well bilaterally, his raphe and tongue 
were  midline, he had no tremor or arm drift, and the bulk 
and tone of his limbs were normal.  Strength was 5/5 in all 
tested groups, his reflexes were 2+ and symmetric with 
downgoing plantar responses, and his sensation of cold 
temperature and of proprioception were normal in the toes.  
Rapid alternating movements, finger-nose, heel-shin testing 
and his gait were all normal.  The examiner hyperventilated 
the veteran but did not reproduce any of his symptoms.  The 
examiner's impression was that he did not know what the 
veteran had at all.  He stated that the examination was 
normal and he did not observe any symptoms.  In terms of 
multiple sclerosis, the examiner stated that clinically the 
veteran's examination did not suggest demyelinating disease 
in the slightest and that he regarded the MRI findings as red 
herrings.  He further stated that, even if he were wrong, the 
veteran's clinical story excluded multiple sclerosis at that 
time.  He suggested further testing for a seizure disorder 
and migraines.  

An April 1997 electroencephalographic report showed results 
that were within normal limits during wakefulness, 
drowsiness, and spindle sleep.  An August 1997 MRI showed 
findings that may have represented gliosis, small areas of 
ischemic change associated with small vessel disease, or 
possible prominent perivascular spaces, but that appeared 
less likely.  

A September 1997 private neurological consultation report 
shows that the veteran had multiple complaints but at the 
time there was no evidence for any specific neurologic 
abnormality.  The private examiner opined that the brain MRI 
changes were variance of normal and that, unless another 
specific medical condition could explain the veteran's 
constellation of symptoms, he would wonder about somatoform 
disorder.  

A July 1998 chronological Report of Medical Assessment 
reflects the veteran's report that his health was better than 
at his last medical assessment/physical examination and that 
he had no other questions or concerns about his health.  A 
contemporaneous medical record showed that the veteran had 
been evaluated for multiple sclerosis and that his findings 
were considered normal and that he had no recurrence since 
1997.  He had a normal occupational health examination 
performed in conjunction with his termination from service.  

An August 2003 VA neurological disorders examination reflects 
that the veteran was awake, alert and oriented times four, 
his speech was fully impaired, his cranial nerves II-XII were 
individually tested and found to be intact.  His motor 
examination demonstrated 5/5 upper and lower extremities 
strength in all major muscle groups.  Sensation was normal to 
light touch, pinprick and proprioception throughout.  Deep 
tendon reflexes demonstrated 2+ bilateral biceps, triceps, 
brachioradialis, patellar and Achilles reflexes.  Hoffman's, 
Babinski's and clonus tests were negative.  The cerebellum 
was intact to finger-nose and heel-shin testing with some 
slight dysmetria with his right upper extremity, which were 
within normal limits given that he is left handed.  His gait 
was normal.  The diagnosis was atypical migraines based on 
the veteran's self-reported history, as the examiner stated 
that there was no claims file to review.  He opined that the 
most debilitating symptom was the loss of peripheral vision, 
which caused the veteran to cease and desist any activity 
that he was performing.  The examiner concluded that it was 
possible that the veteran was suffering from a post 
concussive syndrome, although it would be very unusual given 
that post concussive syndromes resolve spontaneously within 
several weeks after the incident and do not recur after 
approximately 15 years as his has.  The examiner stated that 
it was possible that these symptoms are secondary to the 
veteran's closed head injury as he has not had any other 
history of closed head injury or neurological impairment 
aside from that one, and noted that other possibilities 
include seizure activity of some sort.  
An October 2003 VA neurological disorders examination report 
shows that the examiner reviewed the claims file extensively 
before giving his opinion.  Upon examination, the veteran was 
alert, oriented and cooperative.  He was well developed and 
nourished, in no acute distress, his speech was normal in 
context and fluency, his visual fields were grossly intact on 
confrontation and his extraocular eye movements were intact.  
The veteran's facial movement and sensation were symmetric 
and without deficit, and his tongue and palate moved 
symmetrically.  Shoulder shrug was strong and he did not have 
a pronator drift.  The veteran had full strength in his both 
upper and lower extremities, he had symmetrical and normal 
deep tendon reflexes and he was able to do finger-nose 
testing and heel-to-shin testing without significant 
difficulty.  The Romberg sign was negative, sensation in the 
upper and lower extremities was without deficit to pinch and 
light touch, and there were no deformities nor scars on the 
right side of the veteran's head nor anywhere on his head.  
After an extensive review of the claims file and examining 
and interviewing the veteran, the examiner stated that he was 
not convinced that the veteran's current complaints were 
related to the injury he suffered in 1984.  The examiner 
believed it was unlikely that the veteran's condition was 
post concussion syndrome and he was dubious about the 
diagnosis of migraine headaches.  He stated that he did not 
believe that this was a seizure disorder, and that he did not 
have enough clinical suspicion to pursue this with particular 
diagnosis without further testing.  A contemporaneous MRI 
revealed that no structural abnormality could be identified 
which would explain the patient's dizziness and tunnel 
vision, and that there was periventricular white matter 
demyelation which raised the question of hypertension and/or 
diabetes.  The examiner opined that, upon reviewing the 
report of the MRI of the veteran's brain, which described 
only some periventricular white matter disease, he continued 
to believe that it was unlikely that the veteran's symptoms 
are the result of his remote head injury. 

While the veteran asserts that he has migraines that are the 
result of his head injury while in service, there is no 
competent evidence to show that the veteran has a certain 
diagnosis of migraines.  February and April service medical 
records indicate that the examiners felt that the veteran's 
symptoms were possibly migraines; however, the April 1997 
examiner stated that he did not know what the veteran had at 
all, and that the neurological examination was normal and he 
did not have any symptoms upon examination.  The neurological 
consultation report in September 1997 reflected the 
examiner's opinion that there was no evidence for any 
specific neurological abnormality and that there was a 
possibility of a somatoform disorder.  The veteran's 
termination Report of Medical Assessment did not show a 
diagnosis of migraines.  

The Board notes that the August 2003 VA examiner diagnosed 
the veteran with atypical migraines.  It is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The August 2003 VA examiner noted that he did not review the 
veteran's claims file but based his opinion on the veteran's 
self reported history.  While it is noted that the veteran 
received in-service and post-service treatment for his head 
injury, there is no record in the veteran's claims file that 
he was diagnosed with migraines.  At most, physicians have 
opined that migraines were a possibility but none have made 
the diagnosis of migraines.  The Board is not bound to accept 
medical opinions or conclusions which are based on a history 
supplied by the appellant, where that history is unsupported 
by the medical evidence.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  In addition, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Therefore, the Board finds that the 
August 2003 medical opinion does not provide the required 
degree of medical certainty to provide a diagnosis of 
migraines.  

The October 2003 VA examiner stated that he had extensively 
reviewed the veteran's claims file and opined that it was 
unlikely that the veteran had post concussion syndrome and 
that he felt the diagnosis of migraines was doubtful.  He 
further stated that, after reviewing the results of a 
contemporaneous MRI, he believed that it was unlikely that 
the veteran's symptoms were the result of his remote head 
injury.  As this opinion is based on a review of the record 
and additional testing, the Board finds this to be probative 
evidence.  

The Board notes that the veteran has also claimed service 
connection for dizziness associated with his migraine 
headaches; however, without medical evidence that proves the 
existence of a current disability, there is no basis to grant 
service connection.  Thus, the preponderance of the medical 
evidence is against a finding that the veteran has dizziness 
or migraines that are related to his in-service head injury, 
and the service-connection claim is denied.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against the claim of service 
connection for dizziness or migraines, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for dizziness and migraine headaches 
(claimed as post-concussion syndrome) as a residual of a head 
injury in service is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


